Citation Nr: 1805217	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the claim in May 2016 and June 2017 for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The Veteran's dry eye syndrome, corneal foreign body of the right eye, and incipient cataracts did not have their onset in service and are not related to an eye injury in service. 

2.  A right eye corneal abrasion was noted in service, and the Veteran currently has a right eye corneal scar.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dry eye syndrome, corneal foreign body of the right eye, and incipient cataracts are not met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for right eye corneal scar are not met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that his eye condition was caused by flash burn while welding in service.  See February 2015 Correspondence.  

The evidence shows that the Veteran has current eye conditions diagnosed as dry eye syndrome, corneal foreign body of the right eye, incipient cataracts, and right eye corneal scar.  See June 2015 VA Examination Report; VA Treatment Records.  As the Veteran has a current disability, the question turns to whether there was an in-service disease or injury that produced one or more of these conditions.  

Service treatment records show that in August 1975 the Veteran reported flash burns while welding in 2 eyes.  He reported pain and watering of the eyes.  A physical examination showed the Veteran's eyes were red and watery.  He showed a small corneal abrasion to the right eye.  No corneal abrasions were noted in the left eye.  At separation, a clinical evaluation showed normal eyes.  On a report of medical history the Veteran reported that he did not wear glasses and had vision in both eyes, but at the same time indicated he had "eye trouble", which was clarified that he used glasses for distant vision.  

During an October 2013 VA examination, the Veteran had a diagnosis of dry eye syndrome.  The examiner opined that the Veteran's eye disability was less likely than not related to service.  The examiner reasoned that the Veteran's dry eyes were related to age and systemic disease like arthritis.  The examiner further noted that there was no dry eye treatment or diagnosis in his service records. 

The Veteran was afforded an additional VA examination in June 2015.  The Veteran had diagnoses of dry eye syndrome, corneal foreign body of the right eye, incipient cataracts, and right eye corneal scar.  The Veteran reported that his eye was injured while welding 1975 and 1977.  He further reported the burns caused excessive dryness, constant irritation, and blurred vision.  He reported the condition has gotten progressively worse and he now feels as though he has something in his eyes.  He reported worsening vision and seeing flashes of light when he turns his head quickly.  

The examiner opined that the Veteran's current eye condition are less likely than not caused by flash exposure in service.  The examiner explained that flash burns do not produce these eye conditions.   

The Board finds that the VA examiners opinions adequate and highly probative as far as they go.  The examiners, an optometrist and ophthalmologist, possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that any current eye disability is not related to in-service flash burns.  

However, the service records reflect the Veteran had a right eye corneal abrasion, and he now has a right eye corneal scar.  Although this scar does not appear to impact visual acuity, it represents an obvious residual of an injury.  Given the medical records reflecting an in-service injury to the area where post service medical records reflect a current residual, a reasonable basis to establish service connection for a right eye corneal scar has been presented.  

The Board has also considered the Veteran's assertions that his eye disability was caused by flash burn he experienced in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current eye disability is related to the injury he experienced in service requires medical expertise to determine.  Thus, the Board does not find the Veteran's opinion concerning causation to be probative.  


ORDER

Entitlement to service connection for eye conditions characterized as dry eye syndrome, corneal foreign body of the right eye, and incipient cataracts is denied.   

Entitlement to service connection for right eye corneal scar is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


